Buchanan, J.
This action was instituted in June, 1847, upon a bond of defendants’ ancestor, made in 1817, for the sum of four thousand dollars, payable in December, 1880, and bearing six per cent, interest from April, 1819. The suit is instituted for the principal and interest.
The defence to this claim is substantially, that the consideration of the bond was a donation to a person incapable by law of receiving a donation. The evidence shows that one William Weelcs, by act before the parish Judge of Feliciana, on the 2d October, 1817, gave to his son David Weelcs, a sum of sixteen thousand dollars as an advantage and extra portion in his inheritance, being the disposable portion or one fifth of his estate. On the same day and before the same notary, David Weelcs executed his bond. in favor of Hercules O' Oonnor and others for a sum of sixteenjhousand dollars for value received, payable in four installments of $4000, in the years 1829, 1831, 1833 and 1836, with interest at 6 per cent, per annum from the 1st April, 1819. And the obligees in the bond promised to pay the interest annually for the boarding, clothing and schooling of certain free persons of color, and the installments of the principal to those colored persons severally, at the respective dates of maturity. The bond is signed by Da/oid Weeks and by Hercules O' Oonnor, one of the obligees, alone. /
The evidence of witnesses examined for plaintiff, taken in connection with the other evidence and circumstances disclosed in the record, leaves no doubt in the mind, that Wellington Gurtis and the three other persons of color mentioned in the bond of David Weelcs, were illegitimate children of William Weelcs, the father of David ; and that the donation' to David was really intended for the benefit of those illegitimate children, who were legally incapable of receiving a donation of that amount from their father. O. O. 1470. And the District Judge, considering the act of donation from William Weeks to Devoid, and the bond of David to O' Oonnor for the benefit of the colored children of Willimn Weelcs, under the circumstances, to be portions of one continued act, declared the nullity of the latter under Article 1478 of the Civil Code. The counsel of plaintiff has argued with great ingenuity and force, that the donation from William to David Weelcs, supposing it to have been made for the benefit of the illegitimate children of the donor, imposed, not the less, a natural obligation upon the donee, which could form the valid basis of a legal obligation on the part of David Weelcs towards O' Oonnor. And he relies upon the Article 1781, clause 1st, Civil Code, which defines natural obligations to be such as the law has rendered invalid (in the French text — celles que la loi a *639défendues ou déclarées nuiles) for the want of certain forms or for some reason of general policy, but which are not in themselves immoral or unjust. Without deciding the very delicate and important question whether the prohibition of donations to illegitimate children by those who have legitimate children existing at the time, be not founded in principles of morality no less than of general policy, we agree with the District Judge, that the two contracts, thus simultaneously made, and among the same parties, (Hercules O' Oonnor, the obligee in the bond, being a witness to the donation,) are parts of one and the same illegal act; and that the bond can no more be enforced by an action at law, than could have been the donation for the benefit of the illegitimate children in question. David Weeks and Hercules O' Oonnor were alike persons interposed, and the only parties to either instrument, were William Weeks and the offspring of his illicit connexion with his slave. It would truly be an easy mode of evading the effect of the 1478th Article of the Code, if parties could accomplish their illegal aims by making a double interposition of fictitious parties, in the place of a single one. Such seems to have been the experiment of William Weeks in 1817. The Code in force at that time contained Articles identical with the Articles 1470 and 1478 of the present Code.
Old Code, p. 210, Art. 12, and p. 218, Art. 17.
Judgment affirmed, with costs.